Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Currently, claims 1-15 are pending and examined below. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement (IDS)
	Information disclosure statement submitted on 03/30/2020 ("03-30-20 IDS") is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 03-30-20 IDS is being considered by the examiner.

Claim Objections
Claims 1-15 are objected to because of the following informalities:  
	Independent claim 1 is objected to because in claim 1, line 4 on page 47, there is an extra space between a comma and a preceding limitation (e.g., selecting , ). There are other instances such as in line 13 on page 47 in claim 1. 
	Claims 2-5 are objected to because they depend from the objected claim 1.
	Independent claim 6 is objected to for two reasons: First, in claim 6, line 11 on page 49, line 10 on page 50, there is an extra space between a comma and a preceding limitation. Second, "the one or more processors" seem to lack antecedent basis as "one or more processor(s)" has been established. Please consider either amending "one or more processor(s)" to "one or more processors" OR amending "the one or more processors" to "the one or more processor(s)."
	Claims 7-10 are objected to because they depend from the objected claim 6. 
	Independent claim 11 is objected to, because "when" in line 3 on page 54 is boldfaced. 
	Claims 12-15 are objected to because they depend from the objected claim 11. 
 	Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Section 2173.02.I. of the MPEP provides the following guidance on how pre-issuance claims under examination are construed differently than patented claims:
Patented claims are not given the broadest reasonable interpretation during court proceedings involving infringement and validity, and can be interpreted based on a fully developed prosecution record. While "absolute precision is unattainable" in patented claims, the definiteness requirement "mandates clarity." Nautilus, Inc. v. Biosig Instruments, Inc., 527 U.S. __, 134 S. Ct. 2120, 2129, 110 USPQ2d 1688, 1693 (2014). A court will not find a patented claim indefinite unless the claim interpreted in light of the specification and the prosecution history fails to "inform those skilled in the art about the scope of the invention with reasonable certainty." Id. at 1689.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Office does not interpret claims when examining patent applications in the same manner as the courts. In re Packard, 751 F.3d 1307, 1312, 110 USPQ2d 1785, 1788 (Fed. Cir. 2014); In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989). The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim. Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination. Packard, 751 F.3d at 1323-24, 110 USPQ2d at 1796-97 (Plager, J., concurring). However, applicant has the ability to amend the claims during prosecution to ensure that the meaning of the language is clear and definite prior to issuance or provide a persuasive explanation (with evidence as necessary) that a person of ordinary skill in the art would not consider the claim language unclear. In re Buszard, 504 F.3d 1364, 1366 (Fed. Cir. 2007)( claims are given their broadest reasonable interpretation during prosecution "to facilitate sharpening and clarifying the claims at the application stage"); see also In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 322, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). 
	Here, the independent claim 1 is indefinite, because it is unclear whether "the one or more processors" in each of the steps of selecting (lines 4-8, page 47) and performing (lines 9-12, page 47) seeks the same antecedent basis of "one or more hardware processors." For the purpose of advancing the examination of the instant application, "the one or more processors" has been assumed to refer to "one or more hardware processors. 
	Claims 2-5 are indefinite, because they depend from the indefinite claim 1. 
	Independent claim 6 is indefinite, because it is unclear whether "the one or more hardware processors" in the step of executing (lines 18-21, page 50) seeks the same antecedent basis of "one or more processor(s)." For the purpose of advancing the examination of the instant application, "the one or more hardware processors" has been assumed to refer to "one or more processor(s)." 
	Claims 7-10 are indefinite, because they depend from the indefinite claim 6.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
	Claims 1-15 are directed to an abstract idea and the claims 1-15 do not include additional elements that are sufficient to amount to significantly more than the abstract idea.  Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014), 134 S. Ct. 2347.  
	Regarding independent claim 1, as a representative claim, independent claim 1 recites the following (Highlighted portions in bold of the claim constitute an abstract idea; the remaining limitations are "additional elements”):
	A method for in-silico optimization and design of electrolytes, the method comprising: 
	displaying, a User Interface (UI) implemented by one or more hardware processors, to receive at least one user input, wherein the UI provides: 
		a user requirement module for specifying a first user input comprising 1) a battery from a list of battery types and 2) a user requirement from a list of requirements indicating a user objective related to an electrolyte to be designed for use in the battery, wherein performance of the battery is to be optimized for the user requirement specified for the electrolyte; 
		a component selection module for specifying a second user input comprising components of the electrolyte to be used for the battery, wherein the components comprise 1) one or more salts, 2) one or more solvents, and 3) additives; 
		an operating parameters module to select a third user input comprising one or more operating parameters; and
		a constraints module for specifying a fourth user input comprising constraints on values of one or more properties of the electrolyte; 
	selecting, via an initiation module implemented by the one or more processors, a simulation module from a plurality of simulation modules providing molecular modeling simulations, wherein selection of the simulation module is based on the user requirement specified in the user requirement module; 
	performing, using the selected simulation module, implemented by the one or more processors, simulation to create simulation files, in accordance with the battery, the one or more salts, the one or more solvents and the additives; 	executing, using a solver module implemented by the one or more hardware processors, the simulation files in accordance with the user requirement, the one or more operating parameters and the constraints on values of the one or more properties of the electrolyte, wherein the execution of simulation files provides a plurality of simulation output data files capturing variation of one or more properties of the electrolyte against the user requirement, and wherein the simulation files are re-executed, by an optimization module implemented by the one or more hardware processors, until the one or more properties of the electrolyte are satisfied when the user requirement specifies requirement of an optimal battery performance against the specified at least one user input; and 	displaying on the UI, by the one or more hardware processors, a set of simulation output data files from the plurality of simulation output data files that provide the optimal battery performance, wherein the simulation output datafiles are stored for future reference.

	Although Section 2106.04(a)(1) of the MPEP provides an example that uses a graphical user interface (GUI) that is deemed to not recite abstract idea, not all claims reciting a method implicating a GUI is patent eligible.  In the hypothetical example of Section 2106.04(a)(1)(vi), the method recites "a method of rearranging icons on a graphical user interface (GUI) comprising the steps of: receiving a user selection to organize each icon based on the amount of use of each icon, determining the amount of use of each icon by using a processor to track the amount of memory allocated to the application associated with the icon over a period of time, and automatically moving the most used icons to a position in the GUI closest to the start icon of the computer system based on the determined amount of use." That is, the method recites a particular application of automatically rearranging the most used icons on a GUI based on the determined amount of use by using a processor to track the amount of memory allocated to the application associated with the icon. This particular application does not attempt to preempt all abstract ideas incorporates GUI.  Here, claim 1 broadly recites a method of using a GUI to allow a user to input a list of requirements for an electrolyte for a battery and then running a computer simulation to optimize a recipe for the electrolyte. Therefore, claim 1 is distinguishable over that of the GUI example in Section 2106.04(a)(1). 
	As to the first step of the patent eligibility analysis (Step 2A, First Prong), the highlighted portion of the claim constitutes an abstract idea, because it is directed to an abstract idea of mental processes (see Section 2106.04(a)(2)III.C.1 through 3 of the MPEP) of optimizing of electrolyte recipe for a battery using a generic computer comprising processors as either a tool to perform a mental process of selecting electrolyte for a battery or performing the mental process in a computer environment.

As to the second step of the patent eligibility analysis (Step 2A, Second Prong), examiner believes that as currently recited, the judicial exception of the abstract idea identified above is not integrated into a practical application of the judicial exception for the following reasons:
First, a selection or optimization of electrolyte recipe for a battery alone has not been particularly been integrated into a practical application as it appears to be missing a critical process step of manufacturing the battery. Without the manufacturing step, the act of selecting or optimizing an electrolyte recipe could be construed as a mental exercise or process that may never be integrated into a practical application. 
Second, the additional element of "one or more hardware processors" have been recited with without particular features or structural details unlike the examples provided in Section 2106.04(a)(1) of the MPEP. 
Third, there is no transformation or reduction of a particular article to a different state or thing to the extent seen in Diehr. 
Fourth, there exists a strong need to prevent such claim from preempting all applications of the judicial exception of the abstract idea.
Fifth, presumably, the abstract idea would be implemented using a general-purpose computer. 
Sixth, displaying the results of optimized electrolyte amounts to insignificant, extra-solution activity.
As to last step of the patent-eligible analysis (Step 2B), the Step 2B requires an examination of "the elements of the claim to determine whether it contains an 'inventive concept' sufficient to 'transform' the claimed abstract idea into a patent-eligible application...A claim that recites an abstract idea must include 'additional features' to ensure 'that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].'" Id. at 1982 (internal citations omitted).
Here, as mention above in Step 2A, Second Prong, claim 1 recite the additional element of "one or more hardware processors," but it is not sufficient to make the claim as a whole amount to significantly more than the abstract idea itself for two reasons:
	First, a computer processor is well-understood, routine and conventional in the art as evidence by the Applicant's own admission of prior art on page 4, paragraph [006] of the Specification, "Advent of high-performance computing (HPC) systems and various simulation algorithms enable one to conduct virtual experiments to evaluate various properties by simulating the system of interest at various length and time scales."
	As such, the additional element does not meaningfully limit the claim to be more than just the abstract idea. 
	Second, the additional element above only generally links the use of the abstract idea to a technological environment or field of use, rather than narrowly limiting the claim to a particular technological process or apparatus which is being improved by the use of the abstract idea. As such, the claim as a whole is a "fundamental building block of human ingenuity" which would tend to monopolize the abstract idea across a wide range of possible inventions, rather than be narrowly limited to a particular application of the abstract idea. 
Regarding claims 2-5, none of the claims 21-35 recites additional method steps that may rescue its base claim from being directed to an abstract idea. Moreover, none of the claims 2-5 contains additional elements that can be construed to rescue the claims 2-5 as being significantly more than the abstract idea itself.  Rather than being a particular limited application of the abstract idea which serves to improve a specific method or device, the claim would tend to monopolize the abstract idea itself in practice.
Regarding independent claim 6, independent claim 6 is analogous to the representative claim 1, written as a system claim. In addition to additional element of "one or more processors," there are two more additional elements of "a memory storing instructions" and "one or more Input/Output (I/O) interfaces" that couple the memory to the processor. However, the two more additional elements does not amount to significantly more than the abstract idea for two reasons:
	First, "the memory and one or more Input/Output (I/O) interfaces" that couple the memory to the processor is recited at a high level of generality, i.e., as a memory and generic computer I/O interface coupling the memory to the processor having generic feature performing a generic computer function. Using a computer with at least one processor and a memory couple to the processor via the one or more I/O interfaces have been well-understood, routine, conventional activity in the industry for many years as evidenced by the Applicant's admission of prior art of HPC systems on page 4, paragraph [006] of the Specification. 	
	Second, "the memory and one or more Input/Output (I/O) interfaces" that couple the memory to the processor only generally link the use of the abstract idea to a particular technological environment or field of use, rather than narrowly limiting the claim to a particular technological process or apparatus which is being improved by the use of the abstract idea. As such, the claim as a whole is a "fundamental building block of human ingenuity" which would tend to monopolize the abstract idea across a wide range of possible inventions, rather than be narrowly limited to a particular application of the abstract idea. 
Therefore, independent claim 6 is also found to be directed to an abstract idea without significantly more.
Regarding claims 7-10, none of the claims 7-10 recites additional method steps that may rescue its base claim from being directed to an abstract idea. Moreover, none of the claims 7-10 contains additional elements that can be construed to rescue the claims 7-10 as being significantly more than the abstract idea itself.  Rather than being a particular limited application of the abstract idea which serves to improve a specific method or device, the claim would tend to monopolize the abstract idea itself in practice.
Regarding independent claim 11, independent claim 11 is analogous to the representative claim 1, written as a non-transistory machine readable information storage medium claim. It refers to the same additional element of "one or more processors" recited in the represented claim 1 but does not actually require the additional element as claim 11 recites said machine readable information storage medium per se.  Therefore, independent claim 11 is also found to be directed to an abstract idea without significantly more.
Regarding claims 12-15, none of the claims 12-15 recites additional method steps that may rescue its base claim from being directed to an abstract idea. Moreover, none of the claims 12-15 contains additional elements that can be construed to rescue the claims 12-15 as being significantly more than the abstract idea itself.  Rather than being a particular limited application of the abstract idea which serves to improve a specific method or device, the claim would tend to monopolize the abstract idea itself in practice.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pub. No. US 2009/0326696 A1 to Wang et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/02 May 2022